Citation Nr: 1648265	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a lung disorder, other than bronchial asthma.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard from February 1974 to June 1974, and active duty service in the Army from October 1977 to March 1978.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This rating denied each of the Veteran's claims on the basis that new and material evidence had not been submitted to reopen the claims.

The Veteran had a hearing before a Veterans Law Judge (VLJ) in April 2012.  A transcript of that proceeding has been associated with the claims file.  In October 2016 the Veteran was informed that the VLJ who presided at his hearing was no long employed at the Board.  The letter noted that the Veteran could be provided a new hearing if he so wished.  Later that month the Veteran's attorney informed the Board that the Veteran did not wish to have another hearing.  

The Board notes that service connection for bronchial asthma and service connection for a lung disorder other than bronchial asthma were previously denied by an unappealed June 2004 rating decision.  In April 2014 the Board remanded the issues of whether new and material evidence had been submitted to reopen claims for service connection for bronchial asthma and service connection for a lung disorder other than bronchial asthma in order to obtain additional service treatment records.  The Board observes that additional service treatment records relevant to the Veteran's lung claims were added to the record in December 2015.  These relevant service department records were in existence but not of record at the time of the June 2004 VA decision; therefore, regulation requires reconsideration, not reopening, of the previously denied claims for service connection for bronchial asthma and service connection for a lung disorder other than bronchial asthma.  See 38 C.F.R. § 3.156(c).  Accordingly, the issues of service connection for bronchial asthma and service connection for a lung disorder other than bronchial asthma are phrased above to reflect that the merits of the claim are considered.

Evidence associated with the claims file subsequent to an April 2016 supplemental statement of the case is not relevant to the claims decided below and adjudication of these issues without RO review of these documents is not prejudicial to the Veteran.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence the Veteran developed bronchial asthma prior to entrance into service and that such bronchial asthma was not permanently aggravated during service beyond its natural progression.

2.  There is clear and unmistakable evidence the Veteran had trauma to the left lung prior to entrance into service and that the left lung injury was not permanently aggravated during service beyond its natural progression.

3.  Chronic obstructive pulmonary disease (COPD) was first noted more than 30 years after discharge from service, and is not related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchial asthma have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

2.  The criteria for service connection for a lung disorder other than bronchial asthma have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an April 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), service personnel records, Social Security Administration medical records, obtainable private medical records, and his VA treatment records pertinent to the issues decided below have been associated with the record.  The Board notes that there was substantial compliance with the April 2014 Board remand directives.  The Board directed that the AOJ attempt to obtain additional STRs.  The record indicates that pertinent STRs that were not previously of record were received on December 30, 2015.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and the duties to assist and notify have been satisfied.  

II.  Bronchial Asthma

The Veteran had ACDUTRA in the Army National Guard from February 1974 to June 1974.  The STRs from the Veteran's Army National Guard service do not indicate that the Veteran ever had asthma.  Just prior to enlistment, the Veteran indicated on a January 1974 Report of Medical History (RMH) that he had never had asthma.  In May 1974 the Veteran again filled out a RMH, this time in preparation for discharge, and he again denied ever having asthma.

With regards to the Veteran's active duty service from October 1977 to March 1978, the STRs do not contain an enlistment examination report for the Veteran's entrance to service in October 1977.  The newly obtained STRs do include a Dental Medical Health History filled out by the Veteran on his first day of active duty on October 7, 1977.  The Veteran indicated that he had a history of asthma.  

A January 1978 STR notes that the Veteran complained of shortness of breath and wheezing.  He reported wheezing especially with running and physical training.  The Veteran reported that he had asthma as a child.  X-rays showed abnormal left chest, probably secondary to trauma, and probably old.  Pulmonary function tests and arterial blood gas testing were within normal limits.   The Veteran was put on a medical profile in January 1978 for asthma.  It states that the Veteran was not to crawl, stoop, run, jump, march or stand for long periods, he was not to engage in strenuous physical activity, and he was not to engage in physical training.  

Medical Board examination in February 1978 indicates that the Veteran had bronchial asthma.  The report also noted that chest x-rays showed a large amount of pleural thickening seen laterally along the left lower lung field and severe blunting of the left costophrenic angle.  The February 1978 Medical Board Proceedings note that the Veteran's asthma existed prior to service and was not aggravated by service.     

On VA examination in November 1978 the Veteran reported problems with asthma and that he took regular daily medication for asthma.  Examination of the lungs revealed breath sounds to be normal in all areas.  X-rays revealed probable residuals of old inflammatory disease or trauma to the left lower chest.  PFTs revealed moderate obstructive impairment, significantly improved after bronchodilator.  

The Veteran submitted numerous lay statements from friends, school personnel and a former athletic coach.  They stated that the Veteran had engaged in basketball and baseball and other strenuous activities prior to service, but he never had an asthma attack prior to service.  

In a March 2003 letter a private physician stated that from August 1989 to April 1999 he had treated the Veteran for various medical conditions, including bronchial asthma, bronchospasm, dyspnea and acute bronchitis.  

A June 2003 letter from a different private physician states that the Veteran has severe asthma.  The physician then went on to state that after reviewing the Veteran's case history, it was his opinion that as likely as not the Veteran's asthma was aggravated during his Army service.  

In letters dated in April 2010, the Veteran reported that he only has 3/4ths of a lung on his left side.  He stated that when he was eight year's old he fell out of a tree and landed on a picket fence and it punctured his side and injured his left lung.   

In March 2011 a VA examiner stated that after a review of the medical records, taking a history, and performing a physical examination, it was his opinion that the Veteran's asthma was less likely as not permanently aggravated by service.  He opined that the in-service visit for respiratory complaints was a result of a preservice condition unrelated to service.  He further opined that the natural progression of the preexisting respiratory condition was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  He noted that the Veteran did not disclose the pre-existing chest trauma or childhood respiratory condition on enlistment.  He stated that the Veteran reported that he worked as a truck driver for six years post service and played "competitive" softball for several years post service.  He noted that the Veteran's described participation in sports is not consistent with continuation of a respiratory complaint that began in-service and is more consistent with a post service event/condition.  The examiner pointed out that in February 1978 the Veteran signed a disposition form agreeing that the asthma existed prior to service and was not aggravated by military service.  He noted that the February 1978 Medical Board concluded the asthma preexisted service and was not aggravated by service.  After reviewing the Veteran's statements and medical history, the VA examiner opined that the medical record contradicted the June 2003 private medical opinion that stated that the Veteran's asthma was aggravated by service.  

At his April 2012 hearing the Veteran reported that in the early eighties he was diagnosed with asthma.  He testified that during his years in grade school and high school he never had an asthma attack.  He indicated that he never had problems with his asthma until he was in the Army.  He stated that he has had problems with his asthma ever since service.  The Veteran maintained that service connection is warranted for bronchial asthma even though it preexisted service because it was aggravated by service. 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303 (2016). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagley v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "only such conditions as are recorded in examination reports,"  38 C.F.R. § 3.104 (b), and that "history of preservice existence of conditions recorded at the time of examination does not constitute an aggravation of such conditions."  Id.  

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the Government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).   

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004), issued on June 1, 2004, in which the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability was summarized: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under Section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also Jensen, 19 F.3d at 1417. 

In general, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a) (2016).

In this case there is no enlistment examination of record for the Veteran's period of active Army service that began in October 1977.  The Board does note that the January 1974 enlistment examination and the May 1974 discharge examination reports for the Veteran's period of ACDUTRA show no finding of asthma and that the Veteran denied ever having asthma at the time of those examinations.  Regardless, the Board finds that the Veteran's bronchial asthma disability clearly and unmistakably existed prior to entrance onto active service.  The United States Court of Appeals for Veterans Claims (Court) has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Here, the Veteran reported to the clinicians during his inservice treatment for asthma that he had had asthma as a child.  Moreover, there is the February 1978 Medical Board finding that the Veteran's asthma preexisted service and there is the March 2011 VA examiner's opinion that the Veteran's asthma preexisted service.  These constitute clear and unmistakable evidence that the disability preexisted service. 

The Board must also consider whether there was clear and unmistakable evidence that the bronchial asthma disorder was not aggravated by service.  The Board recognizes that the June 2003 private provider stated that the Veteran's asthma disorder was aggravated by service.  However, the private provider did not provide any discussion of the Veteran's medical history and did not provide any reasons and bases for his opinion.  On the other hand, a VA examiner displayed a thorough knowledge of the Veteran's medical history, to include the statement by the private provider, and ultimately concluded that the symptoms demonstrated during service were not a permanent increase in the Veteran's preexisting condition.  He further noted that the Veteran signed a statement during service that his asthma was not aggravated by service, he noted that the inservice Medical Board examiner determined that the Veteran's asthma was not aggravated by service, and he noted that the Veteran's participation in "competitive" softball after service all indicated that the Veteran's preexisting asthma was not aggravated by service.  The Board thus finds the VA examination report to be of greater probative value than the conclusion of the private provider or Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This leads to the conclusion that there was no aggravation beyond the natural progress of the Veteran's bronchial asthma during service.  

To the extent that the Veteran asserts that his preexisting psychiatric disorder was aggravated beyond normal progression by service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service.  He is not, however, competent to render an opinion as to whether his symptoms represented a permanent worsening of the preexisting bronchial asthma disorder because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the above, the Board finds that there is clear and unmistakable evidence that the Veteran's bronchial asthma disability preexisted service and was not aggravated by service.  Accordingly, service connection for bronchial asthma is not warranted.  

III.  Other Lung Disability

The Veteran testified at his hearing that when he was eight years old he fell out of a tree and landed on a picket fence.  He reported that he was taken to the hospital and treated for cracked ribs and for a puncture to the bottom of his lung.  

X-rays during service show that the Veteran had a large amount of pleural thickening seen laterally along the left lower lung field and severe blunting of the left costophrenic angle.  It was attributed to probable old trauma.  A review of the STRs indicates that the Veteran did not have any symptoms due to the residuals of his preexisting left lung injury.  The Veteran has not asserted, and the evidence of record does not indicate, that there were any residuals of the left lung injury that were aggravated by service.  Accordingly, there is clear and unmistakable evidence that the injury to the Veteran's left lung preexisted service and was not aggravated by service.  Accordingly, service connection for residuals of the left lung injury is not warranted.  

Post service VA and private VA medical records note the Veteran's asthma disability and note the Veteran's injury to his left lung as a child.  Generally these records indicate that the Veteran's pulmonary condition was stable.  However, April 2011 VA medical records note the possibility of chronic obstructive pulmonary disease (COPD).  A September 2011 private treatment record indicates that the Veteran had a history of COPD.  The Board notes that COPD was not shown during service and for more than 30 years after discharge from service.  Furthermore, the Veteran does not assert and the evidence does not indicate that the Veteran has a current COPD disability that is related to service.  Accordingly, service connection for COPD is not warranted.  

Based on the above, the Board finds that service connection for a lung disorder, other than bronchial asthma, is not warranted.    



ORDER

Entitlement to service connection for bronchial asthma is denied.

Entitlement to service connection for a lung disorder, other than bronchial asthma, is denied.


REMAND

The Veteran asserts that he is entitled to service connection for chronic back pain.  He maintains that he recovered from a back injury he experienced when he was a child and that his current back problems are due to an injury to his back during service.  In April 2014 the Board remanded the Veteran's back claim to the AOJ for further development.  The AOJ conducted the development, issued a supplemental statement of the case in April 2016, and returned the Veteran's appeals to the Board.  Recently a VA document was associated with the Veteran's VBMS file indicating that the Veteran was hospitalized at VA in November 2016 for severe back pain.  The VA medical records regarding hospitalization for a back disability is pertinent to the Veteran's claim that he is entitled to service connection for a back disability.  Accordingly, the Veteran's back claim must be remanded to the AOJ so that copies of these VA hospitalization records can be obtained and considered by the AOJ.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA hospitalization records dated in November 2016 for treatment of his back disability.  

2.  After completing the above, readjudicate the Veteran's back disability claim.  If the benefit sought remains on appeal, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


